Citation Nr: 1605116	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee medial meniscus tear and anterior cruciate ligament.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability, to include lumbago.

4.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to February 1998, June 2004 to November 2005, and September 2010 to November 2011.  The Veteran also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran filed a notice of disagreement in November 2012 and was provided with a statement of the case in February 2014.  The Veteran perfected his appeal with a March 2014 VA Form 9 in which he limited his appeal to the issues listed on the title page.  

The Veteran testified before the undersigned Veterans Law Judge in October 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2005 to September 2012 and a February 2014 VA medical opinion.  

The issues of entitlement to service connection for a low back disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran injured his right knee on July 31, 1998, during a period of Active Duty for Training (ACDUTRA).  

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's residuals of a right knee injury are related to his period of ACDUTRA.  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right knee injury have been met.  38 U.S.C.A. §§ 101(21), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claims of entitlement to service connection for residuals of a right knee injury and entitlement to service connection for tinnitus, no discussion of the VA's duty to notify and assist is necessary for these issues.



Service Connection 

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Knee Disability

The Veteran contends that he has a right knee disability that is related to his military service.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

Turning to the evidence of record, the Veteran has a current diagnosis of residuals right anterior cruciate ligament (ACL) repair and residuals right medial meniscus tear as evidenced by the September 2012 VA examination.  

The Veteran's service treatment records show that on July 31, 1998, the Veteran injured his right knee when he slipped descending a set of steps from a truck and twisted his knee.  The Veteran was diagnosed with a right anterior cruciate ligament tear and a right medial meniscus tear.  A March 1998 letter of permanent orders from the State of Idaho Military Division shows that the Veteran was ordered to annual training from July 11, 1998, to August 1, 1998.  An August 1998 line of duty determination letter found that the Veteran's injury occurred in the line of duty.  Therefore, the Veteran's claim turns on whether his currently diagnosed right knee disability is related to his July 1998 injury.  

In this regards, the Veteran underwent surgery to repair his right knee in November 1998.  The Veteran was then placed on a permanent physical profile of no running due to his ACL tear repair.  

An April 2005 service treatment record shows that the Veteran was treated for right knee pain.  The examiner noted that the Veteran had a full range of motion with mild pain on full extension.  The examiner also noted that the Veteran's ligaments were stable.  The examiner diagnosed arthritis right knee status post-surgery.  The Veteran was prescribed pain medication and exercise for his knee.  

Another April 2005 treatment record shows that the Veteran was treated for, and diagnosed with, right knee pain.  The Veteran was instructed to continue range of motion exercises and to follow-up as needed.  

An April 2005 statement of medical examination and duty status shows that the Veteran was noted as having a history of right knee surgery.  The Veteran complained of aggravating his knee while performing his duties.  

A May 2005 service treatment record shows that the Veteran was treated for right knee pain.  The Veteran was diagnosed with right knee pain mostly from the surrounding ligaments and muscles and not the knee itself.  The Veteran was also diagnosed with right knee arthritis.  The Veteran was instructed to continue the exercises.  

An August 2005 service treatment record shows that the Veteran was treated for right leg pain.  The Veteran reported that the pain comes and goes and sometimes he can hear popping in his knee when stretching it.  On physical examination the Veteran had right knee medial joint line tenderness.  The examiner diagnosed right knee pain status post ACL repair.  The Veteran was instructed to return to the clinic in a month.

A September 2005 service treatment record shows that the Veteran received follow-up treatment for his right knee pain.  On physical examination no abnormalities were noted.  The Veteran was diagnosed with kinetic chain dysfunction care of tight external rotation of the hip.  The Veteran was prescribed pain medication and exercises.  

A September 2005 sworn statement shows that the Veteran reported that his right knee had become aggravated over the prior nine months of training.  The Veteran reported that the pain became so bad that he wanted to have it checked out.  The Veteran reported that he was given medication for the pain in April 2005.  The Veteran also reported that he was given pain to reduce the swelling.  

A November 2005 report of medical assessment shows that the Veteran reported right knee pain.  The examiner noted knee pain aggravated during deployment status post ACL repair in 1998.

A November 2005 patient needs and assessment shows that the Veteran was treated for right knee pain after his return from Iraq.  The examiner diagnosed persistent right knee pain, status post ACL tear with evidence of stable repair; minor laxity on exam, aggravated by work as a mechanic and no knee exercise program.  The examiner noted that the Veteran could perform his military occupational specialty (MOS) and the Veteran reported that he did not need an additional physical profile.  

On a November 2005 post-deployment health assessment the Veteran reported that he continued to suffer from swollen stiff and painful joints.  

VA treatment records dated December 2005 to September 2012 show that the Veteran was noted as reinjuring his knee in June 2012 with surgery in July 2012.  

Private treatment record dated June 2012 to September 2012 show that in June 2012 the Veteran reported his ACL repair in 1998 and that during his most recent deployment he had several episodes of some pain and increased pain in his knee.  The Veteran reported that he was treated with simple measures of icing, activity modification, and anti-inflammatories.  The Veteran reported that he has never had total pain relief.  The Veteran reported that recently he was lying on the ground changing his wife's tire and when he got up he twisted his knee wrong.  The Veteran reported that since then he developed some significant pain/discomfort with his knee as well as a large amount of swelling.  The Veteran also reported that he noticed that he had some limited flexion and extension since that time.  The Veteran was diagnosed with knee effusion and possible internal derangement.  A magnetic resonance imaging (MRI) revealed a bucket-handle tear of the medial meniscus with a displaced meniscal fragment into the intercondylar notch and postoperative changes consistent with an anterior cruciate ligament repair; the graft fibers remained intact however there was diffuse mucoid degeneration of the graft fibers.  The Veteran then underwent a partial right medial meniscectomy and a debridement of arthrofibrosis, right knee, in July 2012.  

The September 2012 VA examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the Veteran had an ACL repair pre-service in 1998.  The examiner explained that the natural progression of this injury and the resultant repair include early degenerative joint disease, altered mechanics of the knee (including possible increased risk of subsequent meniscal tears), patellar tendon fibrosis (if patellar tendon graft is used in the ACL repair), and fibrosis of the synovium due to altered mechanics.  The examiner explained that in this case the Veteran did indeed develop the patellar tendon calcification and fibrosis of the synovium.  The examiner noted that the synovial fibrosis was remedied in the recent arthroscopy, so that complication should resolve.  The examiner explained that the Veteran also did tear his medial meniscus.  The examiner explained however, that 14 years removed from ACL repair, the meniscal tear was most likely not due to the ACL injury, and more likely simply due to the activity the Veteran was performing on the day he tore it.  The examiner noted the tire changing incident was a classic mechanism.  The examiner noted that other than the above findings, the Veteran's knee was in remarkably good shape, indicating minimal residuals from the ACL repair beyond the patellar tendon calcification, anteromedial fibrosis (removed) and the medial meniscal tear.  The examiner concluded that therefore, he could not opine that the Veteran's present knee condition or injury in June 2012 was related in any way to his complaints in service in 2005.  

On his March 2014 VA Form 9, the Veteran reported that during both his deployments he continued to have knee pain.  

In a July 2014 statement, a private physician, Dr. Robert Walker, explained that he had been asked by the Veteran to clarify the etiology of the injury of his right knee in 2012.  The physician explained that the Veteran was seen in the clinic in June 2012 with a history of persistent right knee pain which began during a deployment with the Idaho Army National Guard, but worsened with a twisting episode shortly prior to his clinic appointment.   The examiner explained that the Veteran has a history of medial meniscal repair and ACL reconstruction performed by him in 1998, with an excellent result and no residual difficulty until this episode.  The physician explained that the Veteran ultimately required operative treatment with right knee arthroscopy and medial meniscectomy performed by him in July 2012.  The physician explained that it was his opinion that, on a more probable than not basis, the Veteran developed a recurrent tear of his medial meniscus while deployed with the National Guard, but which became more painful after an additional twisting episode after returning from deployment.  The physician explained that this opinion was based upon the Veteran's history of persistent knee pain during and after his deployment.  The physician also explained that it was likely that the twisting episode after deployment injured the meniscus further, resulting in increased pain and the need to seek further medical evaluation at that point.  The Board notes that the November 1998 and July 2012 right knee surgeries were both performed by Dr. Robert Walker.  

Based on the above, the Board finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's currently diagnosed right knee disability is related to his injury during his period of ACDUTRA.  The Board finds that the VA examiner's opinion that Veteran's current disability is due to his most recent June 2012 injury does not outweigh the private physician's opinion that the Veteran developed a recurrent tear of his medial meniscus while deployed with the National Guard which became more painful after an additional twisting episode after returning from deployment.  As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for residuals of a right knee injury are met. 

Tinnitus 

The Veteran contends that he has tinnitus that is related to his military service.  

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as evidenced by the September 2012 VA examination.  

The Veteran's DD214 shows that his MOS was wheel/truck vehicle repairer.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise.  See 38 U.S.C.A. § 1154(a).  Additionally a November 5, 2005, report of medical assessment shows that the Veteran was noted as having episodic tinnitus.  Therefore, the claim turns on whether the Veteran's tinnitus is related to his in-service noise exposure and/or his in-service diagnosis of periodic tinnitus.  

In this regard, a November 5, 2005, post-deployment health assessment shows that the Veteran denied ringing in his ears.  

April 2007, May 2007, and September 2007, hearing conservation data reports show that the Veteran reported tinnitus.  

An October 2007 report of medical history shows that the Veteran denied ear, nose or throat problems.  

A May 2008 hearing conservation data report shows that the Veteran reported tinnitus.  

VA treatment records that December 2005 to September 2012 show that the Veteran was treated for tinnitus.   

The September 2012 VA examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner explained that the Veteran stated that his tinnitus began while deployed from 2004 to 2005.  The examiner noted that a post-deployment questionnaire dated 2005 shows that the Veteran denied having tinnitus during or after his deployment.  

At the October 2015 hearing, the Veteran reported that the ringing in his ears began in 2004 or 2005 but was not initially constant.  He reported that it occurred maybe once or twice a week.  The Veteran reported that it was now maybe three to four times a week, especially when he is trying to go to sleep at night.  

Based on the above, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran's tinnitus had its onset in service.  Significantly, while the Veteran did deny ringing in his ears on the November 5, 2005, post-deployment health assessment, as noted by the September 2012 VA examiner, a medical assessment dated the same day diagnosed periodic tinnitus.  Additionally, subsequent hearing conservation data reports show that the Veteran continued to report tinnitus.  The Board thus resolves reasonable doubt in favor of the Veteran.  Gilbert, supra.  As such, the Board finds that service connection for tinnitus is warranted. 

ORDER

Entitlement to service connection for residuals of a right knee medial meniscus tear and anterior cruciate ligament is granted

Entitlement to service connection for tinnitus is granted.  


REMAND

Low Back 

The Veteran was afforded a VA examination in September 2012 and was diagnosed with a lumbar strain.  In a February 2014 VA opinion, a VA examiner noted that the Veteran complained of back pain once in post deployment questionnaire in 2005.  The examiner noted that the Veteran subsequently re-enlisted in 2010 and was presumed fit for duty.  The examiner noted that post-deployment in 2011, the Veteran did not mention back pain.  The examiner noted that the Veteran did mention low back pain to his primary care physician after he was released from active duty in 2011.  The examiner noted that the Veteran was working as a mechanic.  The examiner also noted that the Veteran was sent to physical therapy for his knee, neck and low back, with the low back pain not addressed until the second visit.  The examiner noted that the Veteran had no pain after treatment in June 6, 2012, and has not returned to physical therapy.  The examiner also noted that the Veteran is still in the National Guard and works as a mechanic.  

The examiner concluded that the Veteran's 2005 low back pain was not a chronic condition.  The examiner explained that the Veteran's back pain after separation in November 2011 is not presumed to be related to service because there was no evidence of back pain during the 2010 to 2011 deployment and the Veteran was working as a mechanic, which easily could have been the cause.  The examiner further explained that the Veteran had minimal intervention by physical therapy and as of the May 4, 2013, note he was still working as a mechanic.  The examiner noted that the Veteran is significantly obese with a BMI of almost 35.  The examiner further concluded that any opinion linking a present back condition to any condition or event in service is purely speculative.

The Board notes, however, that the September 2011 post-deployment health assessment did not provide the option to report back pain.  The Veteran did report chronic pain but no explanation was given.  The Board also notes that while the examiner concluded there was no evidence of low back pain during the Veteran's 2010 to 2011 deployment, the Veteran has reported that he had low back pain during his 2010 to 2011 deployment.  Additionally, while the VA examiner noted that the Veteran's work as a mechanic could have caused the Veteran's back pain, the examiner does not reconcile that the Veteran's MOS is that of a vehicle repairer.  Therefore, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of his low back complaints.  

The Board also notes that the Veteran has reported that he continues to receive treatment from the Boise VAMC.  Additionally, the VA examiner also noted a May 2013 VA treatment record.  However, the most recent VA treatment records associated with the claims file are dated September 2012.  Therefore, on remand all outstanding VA treatment records should be obtained.  

Hypertension

The Board notes that the Veteran was diagnosed with hypertension during his military service.  However, for VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm; which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, the evidence of record does not reveal readings that meet these criteria during service or after service.  In fact, the September 2014 VA examiner concluded that the Veteran's diagnosis had not been established correctly for ratings purposes.  However, as the Veteran has reported ongoing treatment at the Boise VAMC, a remand is necessary to obtain all outstanding VA treatment records.  
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his low back disability and hypertension.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding treatment records for the Boise VAMC dated September 2012 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is related to his military service, to include the Veteran's MOS of vehicle repairer, the November 2005 report of back pain; the Veteran's lay reports of back pain during his 2010 to 2011 deployment; and the significance, if any, of the Veteran being discharged from service on November 19, 2011, and being seen for low back pain on December 12, 2011?

In so opining, the examiner should discuss the other lay and medical evidence of record.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3. After completing the above, and any other additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


